DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 – 3 and 12 – 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Degai, US 2021/0098258 in view of Saly, US 2020/02344950.
	Regarding Claim 1, Degai teaches a method of forming a structure, the method comprising the steps of: 

selectively depositing a layer comprising silicon nitride on the second material relative to the first material (paragraph 108, 121) with references to Figs. 8A – 8C in paragraphs 83 – 121.  
	Degai teaches treating the first material with a halogen containing gas but fails to teach treating the first material with a plasma treatment.
	Saly teaches a selective deposition process on two different dielectric surfaces by blocking the silicon oxide surface with a plasma treatment (paragraph 18) with reference to Fig. 1 in paragraphs 18 – 30 for the benefit of selectively deposit films on dielectric surfaces in paragraphs 2 – 4. 
Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to modify Degai and treat the first material with a plasma treatment for the benefit of selectively deposit films on dielectric surfaces as taught by Saly in paragraphs 2 – 4.
	Regarding Claim 2, Saly teaches the step of selectively depositing comprises atomic layer deposition in paragraph 3
Regarding Claim 3, Degai teaches a temperature of a susceptor within the reaction chamber during the step of selectively depositing is between about 100 0C and about 500 0C in paragraph 108.  

Regarding Claim 13, Degai teaches the second material comprises a nitride selected from the group consisting of a Group IV nitride and a metal nitride with reference to Fig. 8A.  .  
Regarding Claim 14, Degai teaches structure formed according to the method of claim 1 in Claim 1 of the disclosure.  
Regarding Claim 15, Degai teaches a self-aligned contact nitride with reference to Fig. 10B.  
Regarding Claim 16, Degai teaches the layer comprising silicon nitride overlying and in contact with the self-aligned contact nitride with reference to Fig. 10B in paragraphs 105 – 108.  
Claims 4 – 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Degai, US 2021/0098258 in view of Saly, US 2020/02344950 as applied to claim 1 above, and further in view of Azumo, US 2020/0006057.
Regarding Claims 4 – 6, Degai in view of Saly fails to teach the step of treating comprises generating a plasma comprising noble gas species and hydrogen species,.  
wherein the noble gas comprises argon and wherein a source gas for the hydrogen species comprises hydrogen.  
	Azumo teaches using hydrogen plasma process in order to make a surface of a substrate with hydrogen termination for selective deposition on other surfaces as was discussed earlier in rejecting Claim 1.
Azumo fails to teach using plasma gas comprising a noble gas such as argon.
However, it would have been obvious to one with ordinary skill in the art at the time of the invention to modify Azumo and use plasma gas comprising a noble gas such as argon with hydrogen since it is a common practice to use a diluent gas such as Ar or He for adjusting the hydrogen ion concentration in the plasma.
Regarding Claim 7, Degai in view of Saly and further in view of Azumo fails to teach a plasma for the plasma treatment is formed using a noble gas and a gas comprising hydrogen and wherein a ratio of the noble gas to gas comprising hydrogen ranges from about 0.1:1 to about 1:0.1.  
However, it would have been obvious to one with ordinary skill in the art at the time of the invention to judiciously adjust and control the noble gas to hydrogen rato during the plasma surface treatment process through routine experimentation and optimization to achieve optimum benefits (see MPEP 2144.05) and it would not yield any unexpected results. 
Note that the specification contains no disclosure of either the critical nature of the claimed processes or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen methods or upon another variable recited in a claim, the Applicant must show that the chosen methods or variables are critical (Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir., 1990)).  See also In re Aller, Lacey and Hall (10 USPQ 233 – 237) “It is not inventive to discover optimum or workable ranges by routine experimentation”.
Claims 8 – 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Degai, US 2021/0098258 in view of Saly, US 2020/02344950 as applied to claim 1 above, and further in view of Mahajani, US 2014/0023794.
	Regarding Claims 8 and 9, Degai in view of Saly fails to teach a step of densifying the layer comprising silicon nitride, wherein the step of densifying comprises exposing the layer comprising silicon nitride to a plasma comprising one or more noble gases.  
	Mahajani teaches plasma densification of SiN with Ar plasma in paragraph 63 for the benefit of improving its film qualities in the Abstract and paragraphs 2 – 5. 
	Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to modify Degai and densify the layer comprising silicon nitride, wherein the step of densifying comprises exposing the layer comprising silicon nitride to a plasma comprising one or more noble gases the benefit of improving its film qualities as taught by Mahajani in the Abstract and paragraphs 2 – 5.
	Regarding Claim 10, Mahajani teaches the step of densifying comprises exposing the layer comprising silicon nitride to a plasma comprising helium in paragraphs 14 and 15.
Regarding Claim 11, Degai in view of Saly and further in view of Mahajani fails to wherein a ratio of argon to helium is between about 0.1:0.9 and about 0.9:0.1.  
	However, it would have been obvious to one with ordinary skill in the art at the time of the invention to judiciously adjust and control the argon to helium ratio during the plasma densifying treatment process through routine experimentation and optimization to achieve optimum benefits (see MPEP 2144.05) and it would not yield any unexpected results.
Claims 17 – 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Degai, US 2021/0098258 in view of Saly, US 2020/02344950; Azumo, US 2020/0006057 and Mahajani, US 2014/0023794.
	The limitations of these Claims have been described earlier in rejecting Claims 1, 2, 4 – 6, 11 and 15.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASOK K SARKAR whose telephone number is (571)272-1970. The examiner can normally be reached Mon - Fri; 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571 - 272 - 1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASOK K SARKAR/Primary Examiner, Art Unit 2891                                                                                                                                                                                                        November 1, 2021